DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The previously objected to subject matter of previous claims 2-12, 14 and 17-18 is withdrawn based on newly discovered prior art.  Appropriate rejections are as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-10, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambson (U.S. Patent 6,269,702).
Considering claim 1, Lambson discloses a torque measurement system for a vehicle having a rotatable member connecting an engine to a torque converter and rotatable about a rotating axis, the torque measurement system comprising: 
-  a strain measuring module 42 arranged to measure a strain on the rotatable member 66 (Figures 1-2, 4-6; Column 3, lines 23-67); 

-  an energy generating module arranged to generate electricity through the relative movement between the engine and the rotatable member or the torque converter, thereby powering the torque measurement system (Figures 7 and 11-12; Column 8, lines 7-22; Column 9, lines 48-67; Column 10, lines 1-20).
	Considering claim 3, Lambson discloses that the energy generating module includes a pair of magnetic elements 435,437, one of which 435 being mounted on the rotatable member 412 (connected to flywheel or flexplate, Column 9, lines 4-25) and the other 437 of which being mounted on one of the engine and the transmission (Figures 10-12; Column 9, lines 38-41).
	Considering claim 4, Lambson discloses that the energy generating module includes first and second magnetic elements, one of which being mounted on the rotatable member and the other of which being mounted on the engine or a transmission (Figures 10-12; Column 9, lines 4-67; Column 10, lines 1-20).
	Considering claim 5, Lambson discloses that the first magnetic element includes a coil and core assembly (Column 7, lines 40-67; Column 89, lines 1-29).
	Considering claim 6, Lambson discloses that the second magnetic element includes a magnetic array formed by a plurality of magnets (Column 10, lines 13-20).
Considering claim 9, Lambson discloses that each magnet of the magnetic array is spaced between each other (Column 10, lines 13-20).
Considering claim 10, Lambson discloses that the pair of magnetic elements is provided offset from the rotating axis (Figures 7 and 11-12).

	Considering claim 15, Lambson discloses that the vehicle is an auto transmission vehicle and the rotatable member is a flexplate (Column 2, lines 66-67; Column 3, lines 1-6).
	Considering claim 16, Lambson discloses that the vehicle is a manual transmission vehicle and the rotatable member is a flywheel (Column 2, lines 66-67; Column 3, lines 1-6).
Considering claim 19, Lambson discloses a torque measurement system for a vehicle having a rotatable member connecting an engine to a torque converter and rotatable about a rotating axis, the torque measurement system comprising: 
-  a strain measuring module 42 arranged to measure a strain on the rotatable member 66 (Figures 1-2, 4-6; Column 3, lines 23-67); 
-  a control module arranged to process the data associated with the measured strain (Column 4, lines 24-51); and
-  an energy generating module arranged to generate electricity through the movement of the rotatable member, thereby powering the torque measurement system (Figures 7 and 11-12; Column 8, lines 7-22; Column 9, lines 48-67; Column 10, lines 1-20); and 
-  an additional sensor for monitoring additional condition of the vehicle (Column 6, lines 51-57).
	Considering claim 20, Lambson discloses that the at least one additional sensor is at least one of an accelerometer and a temperature sensor (Column 6, lines 51-57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lambson (U.S. Patent 6,269,702) in view of Wakeham et al. (PG-PUB 2019/0099119).
Considering claim 7, Lambson discloses that the magnets may be arranged in any particular configuration (Column 10, lines 13-20), but fails to explicitly disclose that two adjacent magnets of the plurality of magnets are provided with opposite polarities.
However, Wakeham teaches in a wireless power generating system, the use of a plurality of magnetic elements, wherein adjacent magnets have opposing polarities (Figures 10-12A; [0064-67]).
The invention by Lambson does not specifically state the orientation of the magnetic poles of the plurality of arranged magnets.  The invention by Wakeham teaches the use of opposing polarities in adjacent magnets.  One of ordinary skill in the art could have simply substituted the known opposing magnet configuration of Wakeham for that of Lambson and the results of the substitution would have been predictable and repeatable.  Wakeham teaches that whether or not the adjacent magnetic poles are opposing or the same, rectification and filtering of the signal can result in a stable DC signal for storage in a power supply for operating electronics ([0067]), and therefore the opposing polarity orientation of the magnets is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lambson (U.S. Patent 6,269,702) in view of NG (PG-PUB 2017/0093215).
Considering claim 8, Lambson discloses that the magnets may be arranged in any particular configuration (Column 10, lines 13-20), but fails to explicitly disclose that the magnetic array is provided in a Halbach-array pattern.
However, NG teaches the use of a magnetic array that is a Halbach-array pattern in a wireless power transfer configuration (Abstract; [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a Halbach-array pattern in the invention by Lambson, as taught by NG.  The motivation for doing so is to provide a more efficient transfer of energy, as taught by NG ([0036]).

Response to Arguments
Applicant’s arguments, see response, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1, 13 and 15-16 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lambson.
Allowable Subject Matter
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a torque measurement system having an energy generating module that generates electricity for sensors mounted on a rotatable member between an engine and a torque converter due to deformation of the rotatable member or the torque converter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 8, 2021